PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/908,194
Filing Date: 22 Jun 2020
Appellant(s): KORRUS, INC.



__________________
Stephen J. Driscoll (Reg. 37,564)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2022.

Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1].
(2) Response to Argument
Appellant argues that the reference Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1] does not teach or discloses “a voltage regulation circuit for adjusting said power received by said capacitor to maintain said capacitor voltage just above said forward voltage as said forward voltage changes.” (see page 3-5)
Examiner disagrees:
Szolusha discloses a power supply (Fig. 1) for powering a light emitting diode ("LED"), wherein said LED (Fig. 1, 16) has a forward voltage (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit) when operating, wherein said forward voltage (Fig. 1, Vout & Paragraph [0027]) changes during operation (Fig. 1, Vout), said power supply (Fig. 1) comprising: 
a boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a capacitor (Fig. 1-2, 30 & Paragraph [0026]) coupled to said boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a buck circuit (Fig. 1-2, 14 & Paragraph [0026]) coupled to said capacitor (Fig. 1-2, 30 & Paragraph [0026]) and said LED (Fig. 1, 16) and configured to deliver a fixed (Paragraph [0033]) and regulated current (Paragraph [0026]) to said LED (Fig. 1, 16); and 
a voltage regulation circuit (Fig. 1-2, 18 and 46 & Paragraph [0037-41]) for adjusting said power received (Paragraph [0026]) by said capacitor to maintain said capacitor voltage (Fig. 1-2, 30 & Paragraph [0026] “The voltage across the capacitor 30 is maintained at a relatively constant boosted voltage Vboost by the regulating operation of the converter 10. Vboost may be any voltage greater than Vin. This boosted voltage Vboost is then applied as an input voltage to the buck portion 14 of the converter 10. The buck portion 14 is controlled to produce an output voltage lower than Vboost, where the output voltage is whatever voltage is needed across the load 16 to match the target current”) just above said forward voltage (Fig. 1, Vout & Paragraph [0027]  Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit & Paragraph [0003] “The output may be a regulated voltage or a regulated current. As an example, it may be desirable to drive a series string of light emitting diodes (LEDs) at a regulated target current, where the voltage across the string must be about 20 volts and where the power supply may provide anywhere from 3 volts to 40 volts. In one example of a suitable converter, the input voltage is applied to a boost regulator to output a regulated boosted voltage above what would be required for the load.”) as said forward voltage changes (Fig. 1, Vout & Paragraph [0026-28] “This boosted voltage Vboost is then applied as an input voltage to the buck portion 14 of the converter 10. The buck portion 14 is controlled to produce an output voltage lower than Vboost, where the output voltage is whatever voltage is needed across the load 16 to match the target current………….The LED current flows through a low value sense resistor 32, and the voltage drop is detected by a difference amplifier 34. The difference amplifier 34 in the various figures represents a more complex current detection circuit, and FIG. 2 illustrates the detection circuit as a transconductance error amplifier, an offset voltage, and a resistor/capacitor network for generating a control voltage Vc corresponding to the peak current of the boost switch 20 needed to maintain the load current at a target current. In an actual embodiment, some or all of the detection circuit is contained in the controller 18 block. In the simplified FIG. 1, the output signal ILED of the amplifier 34 corresponds to the LED current, and ILED is applied as a feedback signal to the controller 18. The controller 18 matches ILED to a target current value by adjusting the duty cycle of the switches 20 and 22. Other types of controllers may be used.”).

    PNG
    media_image2.png
    589
    735
    media_image2.png
    Greyscale

Szolusha does not specify a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor to receive said power at said second voltage, said capacitor having a capacitor voltage when charged; a buck circuit coupled to said capacitor and said LED and configured to draw current from said capacitor
Hu discloses a boost circuit (Fig. 17, 1702 & Paragraph [0049]) configured for increasing power from a first voltage to a second voltage (Paragraph [0050-52]); a capacitor (Fig. 17, C4) to receive said power at said second voltage (Fig. 20 & Paragraph [0056-27]), said capacitor (Fig. 17, C4)  having a capacitor voltage (Fig. 19, 1822 & Paragraph [0055, 0032, 0039]) when charged; a buck circuit (Fig. 18, DLS, LLS1, SWB1 & Paragraph [0053-57]) coupled to said capacitor (Fig. 17, C4) and said LED (Fig. 18, LS1) and configured to draw current from said capacitor (Fig. 17, C4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha with a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor to receive said power at said second voltage, said capacitor having a capacitor voltage when charged for purpose of prevent flickering of the LEDs and the control circuit can adjust the output voltage of the driver to an optimum value to improve the operating efficiency of the current regulator connected to the LEDs as disclosed by Hu (Paragraph [0005]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/JANY RICHARDSON/Acting SPE, Art Unit 2844                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.